     Case 3:17-cv-00728-D Document 111-1 Friday,
                                          Filed 07/23/19
                                                 July 19, 2019 Page   1 ofPM
                                                               at 3:41:23  2 Central
                                                                              PageID   9859 Time
                                                                                     Daylight

Subject: FW: Sirius XM TCPA Li1ga1on ques1ons
Date: Friday, July 19, 2019 at 3:35:40 PM Central Daylight Time
From: JarreH L. Ellzey
To:      Victoria Morales




On 5/29/19, 10:35 AM, "JarreH L. Ellzey" <JarreH@hughesellzey.com> wrote:

  Patrick,

  I am currently on vaca1on with my family, but would be happy to ﬁnd some 1me to speak with you if another
member of my team is not available. Please let me know if you are available tomorrow or Friday morning. Thank
you.

  JarreH L. Ellzey
  Hughes Ellzey, LLP
  1105 Milford Street
  Houston, Texas 77006
  (713) 554-2377
  (713) 554-2376 – Direct Line

  www.hughesellzey.com <hHp://www.hughesellzey.com>



  On 5/29/19, 10:29 AM, "Patrick Maupin" <pmaupin@gmail.com> wrote:

    Please let me know by the end of the day if someone can provide more
    informa1on as I requested of Mark below, and please give an es1mate
    of when that informa1on might be forthcoming.

    Best regards,
    Patrick Maupin

    On Mon, May 27, 2019 at 12:29 PM Patrick Maupin <pmaupin@gmail.com> wrote:
    >
    > Dear Mr. Alexander:
    >
    > I was in nego1a1on with Sirius XM's general counsel about a TCPA
    > viola1on. They had agreed to pay me $500, and we were discussing
    > NDAs. They suddenly stopped responding to my emails. I presume this
    > is because I may now fall within your cer1ﬁed class.
    >


                                                                                                            Page 1 of 2
Case 3:17-cv-00728-D Document 111-1 Filed 07/23/19                        Page 2 of 2 PageID 9860
> Background: Earlier this year, I purchased a new Chevy Bolt. I
> received two unsolicited calls from Sirius XM to my home phone at
> 512-743-8620. The calls were from 877-201-7415, on Monday March 25,
> 2019 at 5:55 PM, and on Wednesday March 27 at 5:59 PM. This home
> phone number has been registered with the na1onal DNC list since July
> 14, 2016. I brieﬂy subscribed to XM Radio in 2005, but have not been
> a subscriber since that year, and have had no contact or ongoing
> business rela1onship with Sirius XM since 2005.
>
> Curious about what was going on with Sirius and the TCPA, I googled,
> found the website about your li1ga1on, and read through the
> available documents. I must admit that I am mys1ﬁed about the
> elephant in the room -- the ques1on about whether someone in my
> posi1on has an EBR with Sirius XM. For me, the answer is an
> unqualiﬁed "no" but apparently, there is some ques1on in class
> counsel's mind about this issue, or the seHlement amount would not be
> so low.
>
> I am trying to decide what I should do (accept, object, opt out), but
> frankly, the informa1on on the seHlement web page is insuﬃcient
> for me to understand why the seHlement is occurring, and the actual
> risks of not seHling. As my puta1ve aHorney in this maHer, please
> enlighten me as to why $12.00, and no concession on Sirius's part to
> scrub beHer against the na1onal DNC database, and no court ruling
> that what Sirius did was a viola1on of the law, is an outcome that is
> in my best interest.
>
> Thank you for your 1me and aHen1on to this maHer.
>
> Best regards,
> Patrick Maupin
> 2206 Southern Oaks Dr
> Aus1n, Tx 78745




                                                                                                Page 2 of 2
